                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1040-GW(PLAx)                                           Date      March 1, 2019
 Title             Sheila Green v. FirstSource Advantage, LLC




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                 IN CHAMBERS - ORDER TO SHOW CAUSE RE SETTLEMENT


On February 28, 2019, Plaintiff Sheila Green filed a Notice of Settlement. The Court sets an Order to
Show re: Settlement Hearing for April 1, 2019 at 8:30 a.m. The parties are advised the hearing will be
vacated, and no appearance will be required provided a Notice of Dismissal, is filed by noon on March
29, 2019.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
